Citation Nr: 0022682	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  94-35 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for varicose veins of 
the left leg, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for varicose veins of 
the right leg, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Department 
of Veterans Appeals (VA) Regional Office (RO) in Jackson, 
Mississippi.

The veteran, in July 1992, sought to reopen his claim for 
"PTSD."  The Board points out that in both May 1984 and 
April 1988, the Board denied entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenia.  These decisions did not include a 
determination concerning post-traumatic stress disorder 
(PTSD).  The RO adjudicated the issue of service connection 
for PTSD in October 1992 on a de novo basis.  The Board 
concurs with the RO's assessment on the procedural aspect of 
this issue.



FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
presence of PTSD.

2.  The service-connected varicose veins of the left leg are 
manifested persistent edema and stasis pigmentation.

3.  The service-connected varicose veins right leg are 
manifested by persistent edema without stasis pigmentation or 
eczema.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a 40 percent rating for varicose veins 
of the left leg have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.7, Part 4, Diagnostic Code 7120 
(1999).

3.  The criteria for a 20 percent rating for varicose veins 
of the right leg have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.7, Part 4, Diagnostic Code 7120 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The threshold question, which must be determined, is whether 
the veteran has submitted a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
that is meritorious on its own or capable of substantiation.  
Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The truthfulness of 
evidence is presumed for purposes of determining if a claim 
is well grounded.  Robinette, 8 Vet. App. at 75-76; King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  If the claimant has not presented a well- 
grounded claim, then the appeal fails as to that claim, and 
the Board is under no duty pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991) to assist the claimant any further in the 
development of that claim.  Murphy, 1 Vet. App. at 81.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) (West 1991) to 
assist the claimant in developing the facts pertinent to the 
claim.

Under the applicable criteria, service connection may be 
granted for a disability as a result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).  Service connection may also be granted for a 
chronic disease, i.e. psychoses, which becomes manifest to a 
compensable degree within one year after a veteran's 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

38 C.F.R. § 3.304(f) states that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) now provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

The service medical records are devoid of any evidence that 
the veteran was either treated for or diagnosed as having a 
psychiatric problem.  The service administrative records show 
that the veteran was given an Article 15 for drunk and 
disorderly in public.

Of record are copies of letters written by the veteran to 
family members while he was on active duty.  These letters 
indicate that the veteran was having difficulty relating to 
the military and that he was involved in religious 
activities.  Letters from friends of the veteran during this 
same time period indicate his nerves were bad. Letters were 
received from the family members describing the problems he 
had in service and following service.

On file are employment records and VA and private medical 
records covering a period from 1980 to 1996.  These records 
show he was examined by his private physician in August 1981 
for impulsiveness and a decreased attention span.  He was 
hospitalized at a VA facility in April 1983 for psychiatric 
problems.  His complaints included a flashback of being in a 
tank when he was in the army.  The diagnosis was 
schizophrenia.  Subsequently he received intermittent 
treatment for his psychiatric problems variously diagnosed to 
include schizophrenia, paranoid type, bipolar disorder, 
dysthymia, and bipolar affective disorder versus 
schizoaffective disorder.

Hearings were held at the RO in May 1987 and July 1989 during 
which the veteran provided testimony as to his inservice and 
post service experiences and symptoms relative to his 
psychiatric illness.  

A VA PTSD examination was conducted in August 1992.  At that 
time the veteran stated that he was a miliary policeman 
during service and a security guard.  He indicated that he 
guarded an isolated missile site in Germany for 13 months in 
harsh whether conditions.  He was also assigned extra duties.  
During service his feeling were one of hate.  He stated that 
he found another soldier who committed suicide by hanging.  
He kept remembering this incident from then on. The examiner 
indicated that he questioned the veteran very thoroughly in 
the course of the examination but that no major symptoms of 
PTSD were shown to be manifested.  The examiner further 
indicated that, on the contrary, the veteran had a very 
serious mental disorder, namely, bipolar disorder, with mixed 
psychotic features.  

To summarize, the lay statements and testimony are considered 
competent evidence when describing the psychiatric symptoms 
and incidents, which occurred during service.  However, a lay 
person not competent to make a medical diagnosis, or to 
relate a given medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this regard, in order to have a well-grounded claim the 
must be medical evidence of a current disability.  The 
veteran has not submitted any competent medical evidence nor 
is there any competent medical evidence of record, which 
shows that the veteran currently has PTSD.  Accordingly, the 
claim is not well grounded and must be denied.

The Board finds that the rating decision and statement of the 
case and supplemental statements of the case adequately 
informed the veteran of the necessary evidence required to 
establish a well-grounded claim.  See Robinette, supra.

The Board points out that the veteran may reopen his claim by 
submitting new and material evidence such as a medical 
diagnosis of PTSD which is related to service.

Increased Ratings

Initially, the Board finds that the veteran's claims for 
increased ratings for varicose veins of the right and left 
legs are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented claims that 
are plausible.  A claim that a disorder has become more 
severe is well grounded where the disorder was previously 
service-connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Once it has been determined that a claim is well 
grounded, VA has the duty to assist the appellant in the 
development of evidence pertinent to that claim.  The Board 
is satisfied that all relevant evidence is of record and the 
statutory duty to assist the veteran has been met.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (1999).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id., slip op. 
at 9

The RO, in May 1980, granted service connection for left leg 
varicose veins and assigned a 10 percent rating.  By means of 
a rating decision dated in June 1981, the RO increased the 10 
percent rating to 20 percent.  The 20 percent evaluation 
assigned in June 1981 has remained in effect since that time.

The RO, in June 1999, following the grant of service 
connection by the Board in January 1999, initially assigned a 
10 percent rating for the veteran's service-connected right 
leg varicose veins, effective January 25, 1993, under 
Diagnostic Code 7120 of VA's Schedule.  The 10 percent 
evaluation assigned in June 1999 has remained in effect since 
that time.

The varicose veins are currently evaluated under Diagnostic 
Code 7120 of VA's Schedule for Rating Disabilities 
(Schedule).

The Board notes that during the pendency of the veteran's 
claims, the regulations pertaining to evaluation of diseases 
of the arteries and veins, including varicose veins, were 
amended, effective January 12, 1998 (presently codified at 38 
C.F.R. §§ 4.104 (1999).  The Court has held that where the 
law or regulation changes after a claim has been filed or 
reopened but before the judicial appeal process has been 
concluded, the version most favorable to appellant should be 
applied unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs (Secretary) to do otherwise and 
the Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  

Under rating criteria in effect prior to the regulatory 
changes, varicose veins were evaluated differently depending 
upon whether bilateral or unilateral.  As the veteran has 
been service-connected for both legs, his disability is 
evaluated as bilateral.  

Under Diagnostic Code 7120, bilateral varicose veins were 
awarded a 30 percent disability evaluation if moderately 
severe, involving superficial veins above and below the knee, 
with varicosities of the long saphenous, ranging in size from 
1 to 2 centimeters (cm.) in diameter, with symptoms of pain 
or cramping on exertion, and no involvement of the deep 
circulation; if severe, involving superficial veins above and 
below the knee, with involvement of the long saphenous, 
ranging over 2 cm. in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration, no 
involvement of the deep circulation a 50 percent evaluation 
is warranted; and a 60 percent evaluation is warranted if 
pronounced, with the findings of the severe condition with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.  38 C.F.R. § 4.104, Diagnostic 
Code 7120 (1997).

Under the new "revised" criteria, varicose veins warrant a 
20 percent evaluation when productive of persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema; a 40 percent 
evaluation where productive of persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration; and a 60 percent evaluation where productive of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  See 38 
C.F.R. § 4.104, Diagnostic Code 7120 (1999).  The Note to 
revised Diagnostic Code 7120 specifies that the evaluations 
provided are for involvement of a single extremity, and that 
if more than one extremity is involved, each extremity must 
be evaluated separately.

From 1990 to 1996 the veteran received intermittent treatment 
at VA and private facilities for various disorders, including 
varicose veins.  The veteran was hospitalized at a private 
facility in August 1992 during which he underwent stripping 
of the varicose veins of the right leg.

A VA examination was conducted in September 1992.  The 
clinical history showed that the veteran underwent stripping 
of the veins in the "left" leg in August 1992.  The veteran 
denied any significant complaints concerning his legs.  The 
diagnosis was varicosity of the veins of both lower 
extremities, history of stripping of the veins in the left 
leg in 1984 and the right leg in 1992.  

The veteran was hospitalized at a private facility in July 
1995 for cellulitis involving the left leg with lymphadenitis 
of the left groin. 

A VA examination was conducted in October 1995.  The 
examination revealed no definite pitting edema.  There were 
prominent fine varicose veins of both legs and feet.  There 
were no ulcers over either the legs or the feet.  Mild 
hyperpigmentation was noted over the medial aspect of the 
right ankle, none over the left ankle.  The diagnosis was 
bilateral varicose veins of the legs and feet.  

A VA examination was also conducted in December 1996.  At 
that time the veteran indicated that he had no swelling or 
pigmentation of the left lower extremity but that he did 
experience episodes of numbness which occurred usually at 
night and interfered with his sleep.  

An examination of the left lower extremity revealed a 1 1/2 
inch surgical scar on the anterior aspect of the left leg 
just above the knee.  Minimal prominence of the remaining 
veins of the lessor saphenous system was noted.  Neither 
stasis pigmentation nor edema was reported as being 
manifested.  The diagnoses were history of varicosities of 
the left lower extremity; status post vein stripping, left 
lower extremity; and numbness and tingling, left lower 
extremity, probably secondary to vein stripping.  

A VA examination was conducted in February 1998.  The veteran 
complained, of his left leg varicose veins and intermittent 
numbness.  He denied ulceration, thrombophlebitis, or any 
other complications.  Examination showed multiple, moderately 
sized, superficial varicosities of the left foot 1 millimeter 
(mm.) wide.  Several other varicosities of the left lower 
extremity were noted.  There were multiple 10-12 cm long 
varicosities along the tibia of the left lower extremity.  

There was a confluence of superficial varicosities over a 
perforator at the mid upper calf of the left leg and several 
small varicosities 3-4 mm in diameter extending to just above 
the crease of the knee of the lower leg.  There was a 
palpable lesser saphenous vein varicosity12 cm above the 
medial aspect of the left knee in the medial thigh which 
extended 7 -10 cm in two directions and could be palpated at 
approximately 4-5 mm in diameter.  These were collapsible and 
non-tender to touch.  There was a 10 cm long surgical scar 
over the left knee and a 4 cm oblique incision along the 
lesser saphenous vein of the left leg.  There was a 12 cm 
incision in the groin of the right leg but none could be 
detected in the left leg.  There was a 10 cm long surgical 
incision mid calf of the posterior left leg.  

There were moderate venous stasis disease changes with some 
scaling and dark discoloration of the lower legs and ankle 
area.  Profound, deep vein insufficiency, tortuosity of both 
popliteal veins was reported to have been found on April 1997 
laboratory testing.  The vein in the lower calves appeared to 
be competent.  There was incompetence in the left iliofemoral 
vein.  The right iliofemoral vein was noted to be competent.  
No evidence of deep venous thrombosis in either lower 
extremity was present on examination.  It was also mentioned 
that the examination was compatible with significant valvular 
incompetence and venous insufficiency, left greater than the 
right.

The diagnosis was, in pertinent part, superficial varicose 
veins above and below the left knee and superficial varicose 
veins below the right knee with mild to moderate venous 
stasis dermatitis in the lower extremities and significant 
valvular incontinence, greater on the left than on the right.  

A VA examination was conducted in April 1999.  At that time 
the veteran complained of aching pain, both at rest and upon 
walking, more severe on the left side.  He also described 
left leg numbness which persisted after exertion, and was 
relieved by periods of rest.  He added that numbness did not 
affect his right leg.  The veteran also described chronic 
swelling of both legs, greater on the left more so than on 
the right, which was sometimes relieved by elevation of the 
extremity.  He was noted to wear knee compression stockings.  

Examination revealed bilateral leg scarring consistent with 
saphenous vein stripping.  Dependent rubor and 2+ pitting 
edema was noted to be manifested in both pretibial regions.  
Multiple small varicosities, superficial in type, one to two 
millimeters in diameter, were noted to be present over the 
posterior aspect of the bilateral calves.  Concerning the 
veteran's left leg, the examiner noted that the long 
saphenous vein was palpable to 20 cms. above the knee, and 
was 1 to 1 1/2 cms. in diameter.  No evidence of previous 
ulceration was noted.  Minimal stasis pigmentation was noted 
but eczema was not.  

Concerning the veteran's right leg, the examiner noted that 
he was unable to palpate above the knee.  Color photographs 
of the veteran's feet were included in the examination report 
and have been reviewed by the Board.  The diagnoses were 
varicose veins above and below the left knee and below the 
right knee with moderate edema; status post bilateral 
saphenous stripping, bilaterally.

Concerning the varicose veins of the left leg, the veteran 
has asserted that he experiences aching pain, numbness, and 
chronic swelling of the left leg.  His statements describing 
the symptoms are considered to be competent evidence.  
Espiritu, supra.  However, these statements must be viewed in 
conjunction with the objective medical evidence of record.  

In this regard, the recent VA examination showed that the 
veteran complained of chronic edema with 2+ pitting edema in 
the left pretibial region.   The veteran indicated that the 
edema was only sometimes relieved by elevation of the 
extremity.  The Board thus finds that the edema is 
persistent.  The left leg long saphenous vein was reported to 
be 1 1/2 cms. in diameter.  In addition, while neither eczema 
nor evidence of previous ulceration was shown, the examiner 
did indicate the presence of minimal stasis pigmentation of 
the left leg.  After reviewing the medical evidence in 
conjunction with the veteran's complaints, it is the Board's 
judgment that the degree of impairment resulting from the 
left leg varicose vein disability more nearly approximates 
the criteria for the next higher evaluation under the revised 
Diagnostic Code 7120.  Thus, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.7 (1999). 

Concerning the right leg the recent VA examination that the 
veteran complained of chronic swelling right leg.  The 
evaluation confirmed the presence 2+ pitting edema in the 
pretibial.  The veteran has indicated that the edema was only 
occasionally relieved by elevation his leg.  These finding 
are consistent with a 20 percent rating under the revised 
criteria. 

However, this same evidence does not provide a basis for a 
higher rating in excess of 40 percent, under either the 
"old" or "revised" Diagnostic Code 7120.  In order two 
satisfy the criteria for a 30 percent rating for bilateral 
varicose veins under the "old" criteria, superficial veins 
must be present above and below the knee.  The VA 
examinations showed that the varicose veins of the right leg 
were confined below the knee.  Thus the criteria for a 30 
percent rating under the old criteria is not met.  

Additionally, the recent VA examination showed no evidence of 
ulceration involving the leg.  Thus the criteria for a higher 
rating under the revised rating criteria is not met.  

Regarding the right leg, the recent VA examination showed no 
stasis pigmentation or eczema.  Thus the criteria for a 40 
percent rating under the revised criteria has not been met.  

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, no potentially applicable provision provides a basis 
for entitlement to increased rating for bilateral varicose 
veins. 

As pointed out above, in a recent decision the Court held 
that at the time of an initial rating, separate ratings could 
be assigned for separate periods of time based on the facts 
found; a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board finds that the 
current 20 percent disability rating for varicose veins of 
the right leg is the highest rating warranted by the evidence 
in conjunction with the initial grant in June 1999.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an increased rating of 40 percent for varicose 
veins of the left leg is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to an increased rating of 20 percent for varicose 
veins of the right leg is granted, subject to the law and 
regulations governing the payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

